2022 IL App (1st) 211505
                                                    No. 1-21-1505
                                              Opinion filed May 13, 2022

                                                                                     SIXTH DIVISION


                                                        IN THE

                                         APPELLATE COURT OF ILLINOIS

                                                   FIRST DISTRICT


     In re M.M., a Minor                                      )     Appeal from the Circuit Court
                                                              )     of Cook County.
     (The People of the State of Illinois,                    )
                                                              )
                 Petitioner-Appellee,                         )
                                                              )
                 v.                                           )     No. 19 JA 942
                                                              )
     T.S.,                                                    )     The Honorable
                                                              )     Levander Smith, Jr.,
                 Respondent-Appellant).                       )     Judge, presiding.



                          JUSTICE ODEN JOHNSON delivered the judgment of the court, with opinion.
                          Justices Harris and Mikva concurred in the judgment and opinion.


                                                     OPINION

¶1                    In the instant appeal, T.S., an incarcerated parent, 1 claims that her due process rights

       were violated when she was expelled from a remote Zoom dispositional hearing, at which the

       trial court ultimately found her unable and unwilling to care for her minor child, M.M., and

       adjudged M.M. a ward of the court. The trial court expelled T.S. for being too disruptive during




             1
                 The mother was detained at Cook County Jail awaiting trial.
     No. 1-21-1505


         the proceeding, although the Zoom host had repeatedly muted T.S.’s microphone at the

         direction of the trial court.

¶2               On appeal, T.S. asserts that the trial court (1) improperly removed her from the hearing

         in violation of her constitutional and statutory rights to due process and (2) failed to sufficiently

         inquire into her pro se claim that her counsel was ineffective, thereby requiring a remand for a

         Krankel inquiry. People v. Krankel, 102 Ill. 2d 181 (1984). 2 T.S. also requests that we direct

         the trial court to find, at a new dispositional hearing, that she is not unwilling to parent. 3

¶3               T.S. argues that there was no showing of unrelenting vile, threatening, or abusive

         language by her to justify her exclusion from the hearing. As such, she claims that she was

         denied the constitutional right to a fundamentally fair proceeding and the statutory right to be

         present. The State, however, contends that, because the conduct at issue “occurred primarily

         during an off-the-record recess,” a bystander’s report is needed in order for this court to assess

         the conduct in question. The State argues that, without it, the record is incomplete, and we

         cannot rule in her favor.

¶4               A party, such as T.S., has a right to appeal “an adjudication of wardship of the court

         under Section[ ] 2-22” of the Juvenile Court Act of 1987 (Act). 705 ILCS 405/1-5(3) (West

         2020). Section 2-22 of the Act governs dispositional hearings, such as the one at issue in the

         instant appeal. 705 ILCS 405/2-22 (West 2020) (“Dispositional hearing”). T.S. filed a notice


             2
                In Krankel, 102 Ill. 2d at 189, the supreme court remanded the case before it to the trial court so
     that the trial court could hold a hearing on the defendant’s pro se, posttrial claim of ineffective assistance
     of counsel. After Krankel, a whole new “common-law procedure *** developed” to “govern[ ] a pro se
     posttrial claim alleging ineffective assistance of trial counsel.” People v. Jackson, 2020 IL 124112, ¶ 95.
     “An abundance of decisions” from both the supreme court and the appellate courts has “ ‘contributed to
     the refinement of,’ ” what has come to be known as, “ ‘the Krankel procedure.’ ” Jackson, 2020 IL
     124112, ¶ 97 (quoting People v. Roddis, 2020 IL 124352, ¶ 37. T.S. asks us to remand to permit such a
     procedure.
              3
                The public guardian states in its appellate brief: “The public guardian is not asking this Court to
     affirm the trial court’s finding that the mother [T.S.] is unwilling” to parent. (Emphasis added.)
                                                           2
     No. 1-21-1505


         of appeal on November 16, 2021, within 30 days of the dispositional order entered on October

         22, 2021. Ill. S. Ct. R. 303(a)(1) (eff. July 1, 2017). Thus, we have jurisdiction to hear this
                   4
         appeal.

¶5                 For the reasons explained below, we agree that the record is sufficient for our review,

         and we thereby reverse and remand for a new dispositional hearing but decline to address her

         ineffective assistance claim at this time. We also decline T.S.’s request to order that she is “not

         unwilling” as it would require us to prejudge the outcome of the new dispositional hearing.

¶6                                               BACKGROUND

¶7                 The case at bar concerns a girl, M.M., who was born on February 11, 2017, to T.S., the

         appellant in this case. M.M.’s father is not a party to this appeal. At an adjudication hearing on

         August 6, 2021, the juvenile court found that M.M. was neglected because she was exposed to

         an injurious environment and abused because she was at substantial risk of physical injury.

         The evidence established that both of M.M.’s parents abuse alcohol, which leads them to argue

         and injure each other. At a remote Zoom dispositional hearing on October 22, 2021, the trial

         court found that T.S. was unable and unwilling to care for her child. The court made M.M. a

         ward of the court and placed her under the guardianship of the Department of Children and

         Family Services (DCFS).Since T.S.’s claims arise from events at the dispositional hearing, we

         describe those events in detail below.




             4
                Although no party has raised this as an issue, we observe that, pursuant to Illinois Supreme
     Court Rule 311(a)(5) (eff. July 1, 2018), this court was required to issue our decision within 150 days
     after the filing of the notice of appeal, except for good cause shown. In this appeal, we granted multiple
     extensions of time to both sides for the filing of their briefs. While these extensions delayed the filing of
     our decision, the parties’ requests in each instance were made for legitimate reasons and not to hinder the
     timely resolution of this appeal. Thus, good cause was shown. In re. J.V., 2018 IL App (1st) 171766, ¶ 3.
                                                           3
       No. 1-21-1505


¶8                The transcript of the dispositional hearing begins with the trial court stating: “Let’s go

          on the record.” After the attorneys identified themselves, T.S.’s assistant public defender

          (APD) stated that he was “expecting her from Cook County” jail. Someone who is identified

          on the record only as “Madam Sheriff” said: “She’s here. She’s waiting.” After T.S. identified

          herself on the record, the trial court informed her: “Your attorney *** is here, okay, on the

          screen. I just want[ed] you to know.”

¶9                The trial court observed that the father appeared to be having “technical difficulty” with

          the Zoom technology. The trial court noted that, for a moment, the father appeared frozen on

          the screen and the court was not sure that the father could hear the court. The father’s APD

          suggested that the father “just do the call-in,” and the trial court agreed.

¶ 10              The court noted that the foster mother had appeared “on the screen” and asked her to

          turn up the volume because she could not be heard. After the foster mother turned up her

          volume, the court noted that her volume was still faint, and the court asked the court reporter

          if the reporter could hear her. The reporter stated that her voice was still faint. After the foster

          mother informed the court that the foster father was unable to attend, the court reporter

          interrupted, asking: “What was the first name of the other—.” The trial court then spelled the

          foster father’s first name.

¶ 11              After the court finished spelling the foster father’s name, M.M.’s mother stated: “I need

          a breakout room with my lawyer real quick.” The trial court responded: “Hold on. Hold on,

          *** Hold on, please. Hold on.” The trial court noted that M.M.’s father still did not seem to be

          able to hear the proceedings and the court asked T.S.’s APD “what’s going on with your

          client?” When the APD replied that T.S. had requested a break-out room, the trial court asked:

          “And you?” T.S.’s APD responded that, if his client wanted a break-out room, then so did he.


                                                         4
       No. 1-21-1505


          The APD argued the court would not lose any time because the court was still waiting for

          M.M.’s father.

¶ 12              The trial court asked the Zoom host, who was the regional counsel of DCFS, if she

          could accommodate T.S.’s request for a break-out room, and the host said that she could. The

          trial court noted that it was then 1:56 p.m. and that they would be back on the record at 2:05

          p.m. At which point, a short recess was held.

¶ 13              The recess ended with the trial court stating: “Go back on the record.” The trial court

          then confirmed that, during the short recess, T.S., the mother, had had an opportunity to confer

          with counsel, and the court also asked whether the father was able to join the proceeding:

                       “THE COURT: Okay. After the parties have had an opportunity to confer, [the

                  mother’s APD] with his client. And [the father’s APD], your client is he able to get on

                  the screen or on the record at this point?

                       Somebody please mute the mother again, and if she’s come [sic] back without

                  invitation from this court, remove her from this courtroom, and we will proceed.

                       Now, if you cannot control yourself, ma’am, you will be removed.”

          This was the first time on the record that the trial court told T.S. that she would be removed if

          she interrupted the proceeding.

¶ 14              Next, the trial court confirmed that the father was “coming across loud and clear,” and

          that the father was participating by phone instead of by computer “due to some technical

          difficulties.” The trial court advised all parties present that “in the State of Illinois it is illegal

          to record these hearings without the consent of all participants, and [the court] did not consent.”

          The trial court further warned everyone that “the only person that may record the hearings is

          the Official Court Reporter, who is present.”

                                                          5
       No. 1-21-1505


¶ 15             The trial court summarized for the record what had occurred off of it. It was during this

          summary that the court ordered T.S. removed from the proceeding:

                       “THE COURT: [T]here was discussion off the record. The mother *** who’s

                 incarcerated and represented by [her APD], stated to this court that she wanted

                 alternative counsel, because there were documents that she felt should have been

                 admitted at adjudication. And [her APD] stated that[,] in his professional opinion, he

                 had reviewed the documents and did not think that in light of the evidence presented

                 by the State, which this court found to be a preponderance of evidence that it would

                 have made any positive impact on the mother’s case.

                       So this court is at this point, despite the mother’s request, denying the request right

                 now but invited the mother to in the future, if she feels that her representation is not

                 appropriate or competent, to bring it up to this court in the appropriate fashion, which

                 is generally by way of a motion. And—

                       [THE MOTHER]: I’ve got that.

                       THE COURT: She’s to discuss that with her attorney, who will remain, the office

                 of the Public—

                       [THE MOTHER]: I—

                       THE COURT: Defender, through [her APD]—remove the mother at this point,

                 please. Remove her. Thank you.”

¶ 16         The trial court then stated for the record its reasons for ordering the mother removed:

                       “THE COURT: The court has also advised the mother several times while we were

                 off the record that if she continued to interrupt this court, that she would be removed.




                                                         6
       No. 1-21-1505


                    She has already been silenced in terms of her microphone being muted more than once,

                    and she continued to interrupt the court, so she is hereby removed.

                       All right. We will proceed with the dispositional hearing today.”

¶ 17                The mother’s APD stated “Your Honor, for the record—,” when he was interrupted by

          the trial court who then provided an additional reason for denying the mother’s request for

          alternative counsel:

                       “THE COURT: What the court was stating, the court found that [the mother’s APD]

                    had made a legal determination and that he was not operating contrary to the best

                    interest of his client, which as he knows would have not been—would not have

                    comported with the Rules of Professional Practice, so the mother, whatever it was that

                    she was doing or trying to get before this court, she did not bring it to the court in the

                    appropriate fashion anyway, so that was an additional reason.”

          The record does not indicate what documents the T.S. was trying to bring to the attention of

          the trial court. The trial court indicated that it did not know the nature of the documents when

          it stated, “whatever it was that she was *** trying to get before this court.”

¶ 18                After providing its “additional reason,” the trial court asked T.S.’s APD if it had

          accurately summarized what had occurred off the record. T.S.’s APD confirmed that the

          court’s summary was accurate and used this opportunity to object to the court’s removal of his

          client, stating: “I think you have stated it accurately. I would just object to going forward

          without my client being present.” In response to the APD’s objection, the trial court further

          stated:

                       “THE COURT: All rightie. The mother was provided with the opportunity several

                    times to proceed, but she has chosen to disrupt the proceedings, and I am not going to


                                                          7
       No. 1-21-1505


                 make [M.M.] wait, because her mother refuses to contain herself. So with that having

                 been said, [the proceeding] continues.”

¶ 19             The dispositional hearing proceeded to the evidentiary phase, during which the court

          went off the record several times for various reasons. In closing argument, the State asked the

          court to find that T.S. was “unable *** only,” but that the father was both unable and unwilling

          to parent the child. The assistant public guardian (APG) who represented the minor joined the

          State in asking for a finding that T.S. was unwilling only. Similar to the State and the APG,

          T.S.’s APD requested a finding that his incarcerated client “is unable only at this time.”

¶ 20             With respect to T.S., the trial court found:

                       “THE COURT: [T]he minor is adjudged a ward of the court, it being in the best

                 interest and welfare of the minor and that of the public.

                       The mother in this case is found to be unable and unwilling to care for protect, train

                 and discipline the minor.”

          The trial court found that it was in the best interest of the minor to remove the minor from the

          custody of the parents, and it appointed a DCFS administrator “as the custodian and guardian

          of the minor with the right to place the minor and all of the rights pursuant thereto.”

¶ 21             Before advising the parents of their appellate rights, the trial court stated: “I need the

          father to listen, as the mother is no longer on the screen, but her attorney is here.” The trial

          court then stated that it was advising “each parent” of his or her appellate rights. After stating

          the parents’ appellate rights, the trial court instructed the father to unmute himself and also

          threatened to remove him from the proceeding:

                       “THE COURT: Do you—first of all, unmute yourself, please, ***.

                       [THE MINOR’S APG]: I think on the phone is it star—what is it?

                                                         8
No. 1-21-1505


                THE COURT: Star 6 ***. Press star 6 to unmute yourself, please. *** Are you

          there? Please raise your right hand. I cannot see you, because you’re participating by

          phone. Let me know when your right-hand is raised.

                [THE FATHER]: I don’t agree with your situation here.

                THE COURT: I am not asking you—*** please don’t have me have you removed

          as well. Just raise your right hand, and let me know when your right hand is raised, sir.”

   The trial court asked the father if he understood his appellate rights, and the father replied:

   “Not entirely, no.” The trial court then advised him to discuss those rights with his attorney

   after the proceeding. After this advice, the trial court threatened again to remove the father:

                “THE COURT: For further clarification—sir, *** I will have you removed as well.

          If you do not—and that is your last warning, sir. Now, you may mute yourself again at

          this time.

                You can discuss this further with your attorney off the record after these

          proceedings. We are going to continue at this point with or without you, so please mute

          yourself.

                [THE FATHER]: Okay. Go on.

                THE COURT: Please mute yourself.

                [THE FATHER]: How?

                [THE FATHER’S APD]: Star 6.

                THE COURT: [Father’s APD], please speak with your client before he appears in

          this courtroom again about his decorum in this courtroom.”




                                                 9
       No. 1-21-1505


          The transcript does not disclose what the father did or said before the trial court said that it

          could remove him as well. T.S. filed a timely notice of appeal on November 16, 2021, and this

          appeal followed.

¶ 22                                              ANALYSIS

¶ 23             T.S. argues that her removal from the dispositional hearing violated her due process

          and statutory rights to be present.“A parent has a fundamental due process right to the care,

          custody and control of his or her children ***.” In re Andrea F., 208 Ill. 2d 148, 165 (2003).

          As a result, all juvenile court proceedings must satisfy “[t]he basic requirements of due process

          and fairness.” In re J.S., 272 Ill. App. 3d 219, 222 (1995). In our state, section 1-5(1) of the

          Act codifies certain rights that protect a parent’s due-process interest in the custody of his or

          her children. In re K.C., 323 Ill. App. 3d 839, 849 (2001). Section 1-5(1) guarantees, among

          other things, that every parent who is a party respondent has “the right to be present [and] to

          be heard” and “the right to be represented by counsel” at proceedings under the Act. 705 ILCS

          405/1-5(1) (West 2018). As the State notes in its brief to this court, “ ‘[d]ue process is flexible

          and calls for such procedural protections as the particular situation demands.’ ” In re R.D.,

          2021 IL App (1st) 201411, ¶ 19 (quoting Mathews v. Eldridge, 424 U.S. 319, 334 (1976)).

¶ 24             To the extent that the issues on this appeal require us to interpret what the Act requires,

          our review is clearly de novo. Thornley v. Board of Trustees of the River Forest Police Pension

          Fund, 2022 IL App (1st) 210835, ¶ 15. The Public Guardian argues that our review is de novo

          and cites in support In re J.V., 2018 IL App (1st) 171766, ¶ 191 (an appellate court reviews

          de novo whether a mother was denied due process in a hearing that determined her parental

          fitness). In contrast, T.S. argues that we review only for an abuse of discretion but cites in

          support only federal criminal cases. The State agrees with T.S. concerning the standard of


                                                        10
       No. 1-21-1505


           review. We are persuaded by the public guardian’s cite to In re J.V., in which this court found

           that a trial court’s finding of parental unfitness is reversed only if it is against the manifest

           weight of the evidence, 5 but that we review de novo the issue of whether a parent received due

           process. In re J.V., 2018 IL App (1st) 171766, ¶¶ 191, 236. As noted above, in our state, a

           statute dictates what due process requires, and statutory interpretation is “always” governed by

           de novo review. People v. Kohl, 364 Ill. App. 3d 495, 499 (2006) (“a trial court’s interpretation

           of a statute” is “entitled to no deference”). However, under either standard of review, our

           conclusions would be the same.

¶ 25                 Prior to addressing the issue of whether T.S. was rightly removed from the proceeding,

           we must first address the State’s contention that we do not have a sufficient record to decide

           the matter. T.S. asserts that the trial court’s on-the-record description of the off-the-record

           events and justification for expelling T.S. created a sufficient record. 6 However, the State in

           its responding brief claims, repeatedly, that T.S.’s misconduct “occurred primarily during an

           off-the-record recess” and that this court cannot decide her claim without a bystander’s report

           describing her off-the-record conduct. Since T.S. did not provide a bystander’s report, the State

           argues that the record before us is incomplete and, thus, we cannot rule in her favor.

¶ 26                 For reasons explained in more detail below, we do not find persuasive the State’s

           argument that the appellate record is incomplete because it does not contain material that the

           trial court specifically ruled would be off of it and that the trial court later summarized on the

           record.


               5
                   A trial court’s “determination is against the manifest weight of the evidence only if the opposite
       conclusion is clearly evident or the determination is unreasonable, arbitrary, or not based on the evidence
       presented.” In re J.V., 2018 IL App (1st) 171766, ¶ 164.
                 6
                   The trial court stated that it was expelling T.S. primarily because she had repeatedly unmuted
       herself and interrupted the court. However, the Zoom host had muted T.S., when instructed to do so by
       the trial court.
                                                             11
       No. 1-21-1505


¶ 27                The State argues, first, that the trial court removed T.S. primarily for conduct that

          occurred off the record and that, since T.S. did not provide a bystander’s report describing this

          alleged off-the-record conduct, our record is incomplete and we, therefore cannot consider her

          claim. We agree that the substance of off-the-record conferences and proceedings may be later

          placed on the record through the means of a bystander’s report. Allen v. Sarah Bush Lincoln

          Health Center, 2021 IL App (4th) 200360, ¶ 84 (the substance of an off-the-record jury

          instruction conference was “set forth in a bystander’s report”); Bennett v. GlaxoSmithKline

          LLC, 2020 IL App (5th) 180281, ¶ 34 (the appellate court noted the failure to memorialize off-

          the-record, in-chambers proceedings in a bystander’s report); Tirado v. Slavin, 2019 IL App

          (1st) 181705, ¶ 26 (appellants could have utilized a bystander’s report to memorialize “events

          that occurred during the recess”). Pursuant to Illinois Supreme Court Rule 323(c) (eff. July 1,

          2017), when “no verbatim transcript” is “obtainable,” a party “may prepare a proposed report

          of proceedings from the best available sources, including recollection.” A report may include

          any “proceedings that the party submitting it desires to have incorporated in the record on

          appeal.” Ill. S. Ct. R. 323(a) (eff. July 1, 2017).

¶ 28                In her reply brief, T.S. argues that the trial court’s statement of reasons was complete

          but that, if this court finds the State’s argument persuasive, we have the power, pursuant to

          Illinois Supreme Court Rule 366(a)(3) (eff. Feb. 1, 1994), to order a bystander’s report. Rule

          366(a)(3) provides, in relevant part, that “the reviewing court may, in its discretion, and on

          such terms as it deems just *** permit the record to be amended *** by adding matters that

          should have been included.” Ill. S. Ct. R. 366(a)(3) (eff. Feb. 1, 1994); see also Ill. S. Ct. R.

          329 (eff. July 1, 2017) (material omissions to the record may be corrected by the reviewing

          court).


                                                         12
       No. 1-21-1505


¶ 29               Although an appellant has the burden to provide a sufficiently complete record to

           support her claims, an appellee also has the burden to supplement the record if it believes our

           record is inadequate to support its own claims. People v. Vernón, 396 Ill. App. 3d 145, 151

           (2009); People v. Majka, 365 Ill. App. 3d 362, 369-70 (2006).

¶ 30               As previously stated, we are not persuaded by the State’s argument that the appellate

           record is incomplete because it does not include material that the trial court specifically deemed

           would be off the record and that the trial court summarized on the record. Majka, 365 Ill. App.

           3d at 369-70 (“despite the burden on the appellant to provide a record complete enough for

           review, the appellee cannot force the appellant to provide an exhaustive record by speculating

           that a partial record is misleading”). Parties often speak and act differently when the trial court

           states that their words and actions will be off the record. That is part of the point of going off

           the record in the first place. In the case at bar, once back on the record, the trial court

           summarized what had taken place off the record, thereby placing the key facts on the record—

           deliberately putting those facts before us, the reviewing court. If the State believed that the trial

           court had erred by providing an incomplete summary, it was up to the State to supplement the

           record to support its allegation of error by the trial court in providing a summary. 7 Thus, we

           do not find persuasive the State’s claim that the record before us is insufficiently complete to

           adjudicate T.S.’s appellate claims. Tirado, 2019 IL App (1st) 181705, ¶ 26 (claim is

           reviewable, despite the absence of a “bystander’s report of the events that occurred during the

           recess,” where “the judge and the attorneys for the parties recount[ed]” on the record “the

           circumstances that occurred off the record”); United Services Auto Ass’n v. Gobenciong Selina,




               7
                 In addition, the trial court specifically forbid any recording of the proceeding, except for
       transcription by the court reporter.
                                                            13
       No. 1-21-1505


          2019 IL App (1st) 182275, ¶ 31 (although appellant did not provide bystander’s report, the

          record was sufficient where “nothing in the record” indicated that the trial court “considered

          any basis for the sanction other than” what it stated on the record).

¶ 31              The State argues that T.S. is “ask[ing] this Court to assume that the absence of a record

          documenting her disruptive conduct during the court recess” means that her conduct was not

          sufficiently disruptive “to justify her removal.” However, it is the State that is asking this court

          for an assumption. The State is asking this court to assume that the trial court’s summary of

          events and its statement of reasons was incomplete, and this we decline to do.

¶ 32              The State cites various cases in which there was material missing from the record and

          the appellate court, therefore, ruled against the appellant. For example, in People v. Threatte,

          2017 IL App (2d) 160161, ¶¶ 15-16, cited by the State, the trial court stated on the record that

          it had considered alternatives to declaring a mistrial. The appellate court noted that there had

          been an earlier, off-the-record discussion where the parties discussed the matter. Threatte, 2017

          IL App (2d) 160161, ¶ 17. The appellate court concluded that, “without knowing what was

          said during the off-record discussion,” it must presume that the trial court’s statement was

          correct. Threatte, 2017 IL App (2d) 160161, ¶ 17. Similarly, in the case at bar, we presume

          that the trial court’s statement summarizing the events that occurred off-the-record is correct.

          The State asks us to speculate that there would be something in a bystander’s report, certified

          by the trial court, that would be different than the summary of events and justifications that

          were already provided by the trial court on the record before us. However, instead, we choose

          to rely on the trial court’s stated reasons and summary of events. Majka, 365 Ill. App. 3d at

          369-70 (mere “speculating” by the appellee cannot force the appellant to provide a more




                                                        14
       No. 1-21-1505


          exhaustive record); People v. Davis, 405 Ill. App. 3d 585, 600-01(2010) (“speculation” that a

          transcript or bystander’s report would reveal errors is “insufficient”).

¶ 33             Second, the State argues that the trial court’s statement of events and reasons justified

          the complete removal of T.S. from attending and viewing the Zoom proceeding. Unlike the

          trial court in Threatte, the trial court in the case at bar did not state that it had considered

          possible alternatives. Threatte, 2017 IL App (2d) 160161, ¶¶ 15-16.

¶ 34             To recap, after the proceeding started, T.S. asked for a break-out room to confer with

          her attorney, which the trial court granted. Back on the record, the trial court almost

          immediately stated: “Somebody please mute the mother again, and if she’s come [sic] back

          without invitation from this court, remove her from this courtroom, and we will proceed.” The

          trial court then summarized for the record what had happened off-the-record, namely, that T.S.

          had asked for alternative counsel because there were documents which she wanted on the

          record that her counsel had not presented. The trial court stated that, off the record, it had

          denied her request, but it now “invited” her “in the future” to bring up any alleged inadequacies

          with her counsel’s representation to its attention “by way of a motion.” Indicating her

          understanding, T.S. replied: “I’ve got that.” The trial court continued, noting that T.S.’s

          counsel was an APD. T.S. said “I—” and was immediately removed by the trial court. Stating

          its reasons for the removal, the trial court explained that it had “advised the mother several

          times while we were off the record that if she continued to interrupt this court, that she would

          be removed. She has already been silenced in terms of her microphone being muted more than

          once, and she continued to interrupt the court, so she is hereby removed.”

¶ 35             The State argues that, with the Zoom format, only one person may speak at a time and

          that, by repeatedly speaking, T.S. disrupted the proceeding and prevented it from going


                                                       15
       No. 1-21-1505


          forward. However, the Zoom format also permits the host to mute all other participants besides

          the one permitted speaker and to allow other participants to “chat” with each other by typing

          messages to each other. The trial court’s statement of reasons does not show that it explored

          any alternatives before expelling T.S. from viewing or attending the proceeding in any form.

          Its complete removal of T.S. from any form of attendance or viewing or contact with her

          attorney, without first exploring the other options provided by the Zoom format, did not

          comport with the statutory requirements of due process guaranteed by our state. 705 ILCS

          405/1-5(1) (West 2018) (every parent who is a party respondent has “the right to be present

          [and] to be heard” and “the right to be represented by counsel”).

¶ 36              It is hard for this court to imagine what an incarcerated and muted parent could have

          done to disrupt a Zoom hearing to the point where her remote attendance and viewing of the

          proceeding was no longer possible. T.S. was (1) incarcerated, (2) physically distanced from

          the trial court, (3) subject to a mute button, and (4) relying on a connection initialized and

          controlled by the authority at the jail.

¶ 37              It is imperative to note that we do not imply or intend any criticism of the trial court.

          On October 22, 2021, when this dispositional hearing was held, Zoom hearings were still in

          their infancy and we were all embarking into new territory, struggling to adapt a new platform

          to due process concerns. In the case at bar, the transcript discloses that practically everyone at

          the hearing was having difficulties navigating the Zoom technology. The sheriff had to inform

          the mother’s APD that the mother was, in fact, present, after the APD stated that he was still

          waiting for her. In turn, the court informed the mother that her APD was present, suggesting

          that the mother would not have known this fact without being told. The court noted how faint

          the foster mother’s voice was, and the court reporter had to interrupt when she could not hear


                                                       16
       No. 1-21-1505


          what the foster mother said. The court was unsure if the Zoom host could accommodate a

          request for a break-out room. M.M.’s father had repeated difficulties accessing the hearing on

          his computer and so was instructed to call in on his phone, although this limited his access to

          audio only. The father also had no idea how to mute himself, until he was specifically instructed

          what to press. Like the mother, the father was admonished repeatedly with the threat of being

          removed from the proceeding. The mother’s APD had difficulty interjecting with an objection

          to the mother’s absence and had to try twice in order to place his objection on the record.

          Although the father was told exactly how to mute himself, there is no indication that the mother

          was provided with this information or that she knew how to mute herself or that she even could,

          in light of the fact that the sheriff controlled her access. After reviewing this particular

          transcript, which reveals that almost every participant was struggling with the new technology,

          equity requires that we remand for a new dispositional hearing.

¶ 38             While appellate courts have repeatedly endorsed the use of Zoom proceedings in

          termination cases during the COVID-19 pandemic, we have done so because the trial courts in

          those cases took measures to ensure that the rights of the parent to be present and to confer

          with counsel were safeguarded. In re Es. C., 2021 IL App (1st) 210197, ¶¶ 9, 28 (affirming a

          Zoom parental termination where the trial court safeguarded the parent’s due process rights by

          providing her with regular and frequent opportunities to confer with counsel in breakout

          rooms); In re R.D., 2021 IL App (1st) 201411, ¶¶ 8, 15 (affirming Zoom parental terminations

          where respondents received “ ‘every opportunity’ ” to confer with counsel and could view and

          hear the witnesses as they testified); In re P.S., 2021 IL App (5th) 210027, ¶¶ 60, 63 (affirming

          a Zoom parental termination where the father was virtually present and was heard and the court

          repeatedly stopped the proceeding to permit him to confer privately with counsel). The case at


                                                       17
       No. 1-21-1505


          bar differs from our precedent in that the mother received only one opportunity to confer with

          counsel before being removed entirely from the proceeding. In sum, we take no issue with the

          fact that the hearing was remote via Zoom; our issue is strictly with the haste with which T.S.

          was removed from the remote hearing.

¶ 39              The public guardian argues that the result of the dispositional hearing would have been

          the same whether or not T.S. was present because it is undisputed that she was unable to parent

          while in jail. The public guardian argues that, as a result, any due process or statutory violation

          is harmless. We observe that the public guardian’s argument would apply to any parent in jail.

          Thus, it is like saying that a parent has no right to be present when in jail. If the statute intended

          to carve out such a large exception, then it would have said so. It would have said that

          incarcerated parents have no right to be present, or to consult with an attorney, at a dispositional

          hearing. We will not read into a statute such a blanket exception that it does not contain.

          Sigcho-Lopez v. Illinois State Board of Elections, 2022 IL 127253, ¶ 27 (a court “will not read

          into” a statute “exceptions *** that the legislature did not express”).

¶ 40              As a final matter, T.S. claims that the trial court should have made a more extensive

          inquiry during the dispositional hearing when she claimed that her attorney was ineffective.

          Since, for reasons explained above, we are reversing and remanding for a new dispositional

          hearing, her claim can be addressed at that time by the trial court, if she seeks to renew it on

          remand. T.S. also asks us to direct the trial court to find, at the new dispositional hearing, that

          she is not unwilling to parent. Appearing to agree somewhat with T.S., the public guardian

          states in its appellate brief: “The public guardian is not asking this Court to affirm the trial

          court’s finding that [T.S.] is unwilling” to parent. (Emphasis added.) However, upon granting




                                                         18
       No. 1-21-1505


          T.S.’s request for a new hearing, we decline her request to prejudge the outcome of that

          hearing.

¶ 41                                         CONCLUSION

¶ 42             For the foregoing reasons, we reverse and remand for a new dispositional hearing.

¶ 43             Reversed and remanded.




                                                    19
No. 1-21-1505



                                  No. 1-21-1505


Cite as:                 In re M.M., 2022 IL App (1st) 211505


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 19-JA-942;
                         the Hon. Levander Smith Jr., Judge, presiding.



Attorneys
for
Appellant:


Attorneys
for
Appellee:




                                        20